DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric King on 5-11-22.

The application has been amended as follows: 
Amend claim 1 as follows:
A plasma processing method for selectively plasma ashing an amorphous carbon film containing boron, to a film including a silicon nitride film, a silicon oxide film or a tungsten film, the method comprising: 
providing the amorphous carbon film on the film; plasma etching the film using the amorphous carbon film as a mask to generate a plasma-etched film having a pattern; a stabilization step before a removing step, the stabilization step being performed by setting the temperature of the sample stage to be the same as that in the removing step a mixed gas of O2 gas and CH3F gas into a processing chamber where the removing step is performed; and performing the removing step by selectively removing the amorphous carbon film from the plasma-etched film by plasma ashing using plasma generated by the mixed gas of O2 gas and CH3F gas, wherein a content in the amorphous carbon film is 50% or more, and wherein the plasma ashing is performed when a temperature of a sample stage, on which the plasma-etched film from which the amorphous carbon film is ashed is placed, is set to 80°C to 120°C.

	Amend claim 10 as follows:
 	A plasma processing method for selectively plasma ashing an amorphous carbon film containing boron, to a film including a silicon nitride film or a silicon oxide film, the method comprising:
 providing the amorphous carbon film on the film; plasma etching the film using the amorphous carbon film as a mask to generate a plasma- etched film having a pattern; a stabilization step beforea removing step, the stabilization step being performed by setting the temperature of the sample stage to be the same as that in the removing step a mixed gas of O2 gas and CH2F2 gas into a processing chamber where the removing step is performed; and performing the removing step by selectively removing the amorphous carbon film from the plasma-etched film by plasma ashing using plasma generated by the mixed gas of O2 gas and CH2F2 gas, wherein a content in the amorphous carbon film is 50% or more, and wherein, in the plasma ashing, processing pressure is set to be in a range of 250 Pa to 550 Pa, and a ratio of a flow rate of CH2F2 gas to a flow rate of the mixed gas is set to be in a range of 5% to 7.5%.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments/arguments dated 4-15-22 in combination with the above examiners amendment overcomes all the pending rejections as to the point that the prior art fails to teach or render obvious an ashing method including the combination of processing conditions and material used as in the context of claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERIN F BERGNER/Examiner, Art Unit 1713